Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants submission of arguments with the amended specification filed on 2/08/2022 in combination with the prior filed claims as filed on 11/9/2021 with the close ended transitional phrase “consisting of” overcome the rejections of record. After review and further search the decision has been made to make the application in condition for allowance. 

Status of the application
3.	Claim 1 is pending in this office action.
Claim 2 has been cancelled.
Claim 1 has been allowed.

Reasons for allowance
4.	Applicants arguments overcome the rejections of record. Examiner has considered at least the following few steps of independent claim 1 in order to consider the application in condition for allowance. 
(a) The claimed method step with the “consisting of” close ended transitional phrase as claimed in independent claim 1, overcome the rejections of record. It is to be noted that, disclosed prior arts, alone, or in combination, do not disclose all the method steps as claimed in claim 1.
(b) Examiner’s further search did not find any new prior art alone or in combination with any other prior arts including the prior arts used in the last office action do not disclose all the method steps as claimed in claim 1. One prior art by Banayan et al. (US 2009/0186128) discloses ‘green tea’, “yerba mate” (at least in claim 11 of Banayan et al.) and 
 (c) As these are the method steps, therefore, each of the steps with their respective amended claim limitations as claimed in the independent method claim 1, are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. 
	(e) Upon further search, examiner did not find any new primary prior art or any other new prior arts, in combination, can be used to address the amended independent claim 54. Therefore, the present application has been considered to be in condition for allowance.

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792    
/DONALD R SPAMER/Primary Examiner, Art Unit 1799